                                                                                                     



Exhibit 10.25


[LETTERHEAD OF PHILIP MORRIS INTERNATIONAL MANAGEMENT SA]




To: Marc Firestone
 
 
Lausanne, December 12, 2013
 
Dear Marc,
 
The Senior Management Team has decided to implement certain changes to the
Global Variable Compensation Program (which includes both the Incentive
Compensation Award and the Equity Award) and to the Executive Banding structure.
 
Details of the changes and their context were set out in the communication from
Kevin Click on October 17, 2013.
 
Following these changes, your role has been designated as Grade 26. Your annual
base salary and position in range are unaffected by this change. The targets for
Grade 26 for the Plan Year 2014 are as follows:
 
•
Incentive Compensation award target based on an IC business rating of 100% and
an “Optimal” individual performance rating is 125 %.

•
Equity award target based on a stock business rating of 100% and an “Optimal”
individual performance rating is 275%.

 
Please note that the above targets may be amended at the discretion of the
Company at any time without prior notice, and are in any event reviewed
annually.
 
These changes will take effect on January 1, 2014. The changes will not affect
any awards under the Global Variable Compensation Program in respect of 2013
(which are payable in 2014), but will be applicable to any awards in respect of
2014.
 
Sincerely yours,


                        
  
/s/ KRISTIN HOLTER
Kristin Holter
Director Human Resources Switzerland



Philip Morris International Management SA, Avenue de Rhodanie 50, 1007 Lausanne,
Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

